Citation Nr: 0003349	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
chip fracture of the right thumb.

2.  Entitlement to a compensable evaluation for postoperative 
ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February and March 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  The Board remanded this 
case to the RO for additional development in April 1998.  The 
RO, having complied with the instructions on REMAND, returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of chip fracture of the right 
thumb are not productive of any objective symptoms.

3.  The veteran's postoperative ganglion cyst of the right 
wrist is not productive of any objective symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of chip fracture of the right thumb have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5224 (1999).

2.  The criteria for a compensable evaluation for 
postoperative ganglion cyst of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The record shows that the RO initially granted service 
connection for a chip fracture of the right thumb and a 
postoperative ganglion cyst of the right wrist in an October 
1993 rating decision and assigned noncompensable evaluations 
effective from April 1993.  Subsequent rating decisions have 
confirmed and continued these evaluations.

A medical report of Leroy Young, M.D., dated July 1983 stated 
that the veteran sustained a crush injury of the right hand 
in June 1981.  The veteran's present complaints included 
numbness, decreased strength, incoordination, and pain.

Medical records from the Washington University School of 
Medicine dated 1987 to 1992 disclose that the veteran 
presented in April 1987 for a bone scintigraphy with 
complaints of diffuse pain, weakness, and numbness involving 
the right wrist and hand.  It was noted that he was status 
post carpal tunnel surgery in 1981, and that he had suffered 
symptomatology since a few months after that surgery.  An x-
ray showed an old fracture deformity at the base of the fifth 
metacarpal and nerve conduction studies were normal.  The 
assessment was probable degenerative change.

In May 1987, the veteran underwent a right wrist arthrogram.  
It was noted that he was six years status post a traumatic 
injury to the right wrist with at least two subsequent carpal 
tunnel decompression surgeries.  The veteran was assessed 
with a torn lunotriquetrial ligament and a tear of the 
triangular fibrocartilage complex.  Thereafter, he underwent 
surgery in June 1987 for lunotriquetral fusion and excision 
of the triangular fibrocartilage complex tear.  The x-ray 
report several months after surgery continued to show a lack 
of complete fusion of the wrist bone and the veteran 
continued to complain of pain and impairment of the wrist.  
The x-ray reports from 1988 to 1992 showed a persistent 
lucency of the lungotriquetral arthrodesis site.

A January 1989 report stated that the veteran injured his 
right hand in June 1981 when he caught it in a strapping 
machine.  This accident caused residual nerve compression.  
The veteran underwent median nerve compression surgeries in 
October 1981, September 1982, and March 1985, as well as the 
partial right wrist fusion in June 1987.  The veteran's 
present complaints included decreased hand strength, pain 
with wrist extension or radial/ulnar deviation, and numbness 
of the thumb when holding objects.

The veteran appeared at a hearing before the RO in December 
1995.  He testified that he could not grip with his thumb due 
to the in-service bone chip injury.  The injury also caused a 
severe burning sensation, pain, and swelling which interfered 
with his work.  He stated that he never had a ganglion cyst 
of the right wrist, but that he injured the wrist during 
active service.  This wrist injury affected his grip, caused 
pain, and limited his range of motion.  He also had arthritis 
of the right hand.

VA outpatient records from 1994 through 1996 show that the 
veteran complained of right hand pain related to his history 
of hand surgeries.  In April 1994, it was noted that he wore 
a brace and he was assessed with old injury to the right 
hand, status post multiple surgical procedures.  He was 
referred to the orthopedics clinic in January 1995 for pain 
and numbness of the right wrist and hand.  He was thereafter 
assessed with a failed wrist fusion.  In June 1995, the 
veteran remained in a cast and the wrist was described as 
diffusely tender.  In August 1995, the veteran reported that 
he had reinjured his right wrist at work a few days ago.  The 
veteran continued to complain of pain, weakness, and numbness 
in December 1995.  He was assessed with incomplete fusion of 
the right wrist and sensorimotor neuropathy of questionable 
etiology.

A January 1996 letter from the veteran's employer stated that 
the veteran had difficulty lifting, flexing his hands, 
fingers, and wrists, picking up and holding small items, and 
using certain tools.  During the VA examination in April 
1999, the examiner reviewed the veteran's complete medical 
history in detail.  In summary, he found that the veteran 
underwent four surgeries following service that were not 
related to any incident of active duty and that were due to 
work-related injuries.  The veteran presently complained of 
constant pain of the right wrist and tingling in all fingers 
of the right hand.  He had used a wrist brace since 1987.

Physical examination showed that grasping small objects 
caused pain in the right thumb and forefinger.  The veteran 
tended to drop objects.  Pushing with the right hand caused 
pain and writing with the right hand was difficult.  There 
was decreased grip strength of the right hand and decreased 
range of motion of the right wrist.  The veteran lacked two 
centimeters of touching the thumb to the fifth finger in 
apposition.  He could touch the thumb to the remainder of the 
fingers and there was full range of motion of the metacarpal 
phalangeal and interphalangeal joints.  The veteran was 
diagnosed with right wrist pain, nonunion lunotriquetral 
arthrodesis and right carpal tunnel syndrome.  The examiner 
opined that neither the carpal tunnel syndrome nor the 
nonunion of the lunotriquetral fusion were related to 
service.  Further, the degree of disability of the right hand 
was due to industrial injuries sustained after leaving the 
military.  In fact, the examiner could not discern any 
disability related to the veteran's service-connected 
conditions.

The veteran's residuals of chip fracture of the right thumb 
have been assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1999).  Under the 
rating schedule, favorable ankylosis of the thumb is rated at 
10 percent and unfavorable ankylosis is rated at 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1999).  The 
veteran's postoperative ganglion cyst of the right wrist has 
been rated as noncompensable under the criteria for scars, as 
prescribed by the schedular criteria for new, benign skin 
growths.  38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  
Under the Diagnostic Codes for scars, a 10 percent evaluation 
is for assignment under Diagnostic Code 7803 for a scar that 
is superficial, poorly nourished, with repeated ulceration, 
and under Diagnostic Code 7804 for a scar that is 
superficial, tender and painful on objective demonstration.  
Higher evaluations are provided under Diagnostic Code 7805 
for a scar which produces limitation of function of the part.

Based upon the above evidence, the Board finds that the 
veteran's service-connected disabilities have not increased 
in severity, and so do not warrant compensable evaluations.  
As to the veteran's right thumb, no medical finding of 
ankylosis has been made.  In respect to the veteran's right 
wrist, the Board recognizes that the veteran has stated that 
he did not have a ganglion cyst in service.  The Board 
acknowledges that, in fact, both a ganglion cyst and 
arthritis of the wrist were to be ruled out while the veteran 
was on active duty.  However, the Board finds it unnecessary 
to rate the veteran's service-connected disabilities under 
alternative Diagnostic Codes, as the record contains no 
evidence that the veteran's present symptomatology is related 
to any service-related disability.

The record clearly establishes that the veteran sustained a 
severe injury of the right hand in June 1981 while working at 
his civilian occupation.  Thereafter, the veteran underwent 
four surgeries in an attempt to repair the hand.  The most 
recent surgery, the attempted partial fusion of the right 
wrist, has apparently been unsuccessful.  The veteran clearly 
continues to suffer from pain and impairment related to his 
right wrist and hand; however, the current symptomatology has 
consistently been related to the failed fusion of the right 
wrist.  Further, the VA examiner expressed an opinion that 
all of the veteran's disabilities were related to his post-
service medical history and that he suffered no discernible 
impairment due to his service-connected disabilities.  
Accordingly, the Board cannot find any objective evidence of 
an increase in the severity of the veteran's service-
connected disabilities and the benefits sought on appeal must 
be denied.


ORDER

A compensable evaluation for residuals of bone chip of the 
right thumb is denied.

A compensable evaluation for postoperative ganglion cyst of 
the right wrist is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

